The plaintiff produced in evidence the following paper-writing:
"This is to say if Mr. John T. Phelps and Mr. John B. Golett should wish to hire any negroes for the next year, that I will assign as their security for such hire. 26 December, 1855.         JOSHUA WATSON."
This instrument was written at Hilliardstown, in the county of Nash, on the day it bears date and sent my mail to J. B. Golett.
The plaintiff then showed that on 1 January, 1856, he hired to Phelps and Golett three slaves for the ensuing year, at the price (11)  of $495; that at the time of hiring said slaves the above instrument was shown to her, and that she hired the slaves on the faith of it.
In the month of January Phelps and Golett prepared a bond, of which the following is a copy:
$495. On 1 January, 1857, we promise to pay Frances Sleight or order four hundred and ninety-five dollars, value received in hire of negro men, Jordan, Nelson, and Harry, for the year 1856, and we promise to furnish said negroes with the usual clothing.
Witness our hands and seal this 1 January, 1856.
                                            JOHN B. GOLETT.   [SEAL] JOHN T. PHELPS.   [SEAL]
Some time in the same month (January) the defendant wrote his name on the back of this bond, but on the next day, hearing that Phelps had made a deed of trust, he obtained the paper from Golett and erased his name. Afterwards, during the same month, the note was tendered to the plaintiff, who objected to receiving it on account of the erasure of *Page 9 
the defendant's name, but on hearing from her son that a gentleman of the bar had said the defendant was liable, she took it. Golett paid on this bond $185. When the note fell due it appeared that Phelps and Golett had both become insolvent and have remained so ever since.
William C. Sleight, the agent of plaintiff, testified that he told defendant before this suit was brought that either Phelps or Golett had paid plaintiff and that he would have to do so; to which he replied, "Plaintiff must get it by law." The defendant contended:
1. That in order to entitle plaintiff to recover, she had to prove a demand for the money on Phelps and Golett.
2. That no sufficient demand on the defendant had been made.
3. That the note given by Phelps and Golett should have been tendered the defendant before suit.
4. That plaintiff had not shown that she had called on the defendant to sign the paper as surety for Phelps and Golett, and that he refused.
5. That there was no consideration for the promise sued on.                                                                (12)
6. That the taking of the bond with the name of the defendant erased discharged the defendant.
These objections were overruled by the court, and the defendant excepted.
Verdict and judgment for the plaintiff, and appeal by the defendant.
The letter of the defendant sent to John Golett, under date of 26 December, 1855, was a general letter of credit in behalf of Phelps and Golett for any slaves they might think proper to hire for the year 1856. It is similar to a well-understood commercial paper, whereby the person who gives it is bound to each and every one who may trade with the person accredited upon the faith of it. The specific undertaking, through this paper, is to sign with Phelps and Golett for any slaves they might hire; which is, in substance, and undertaking on the part of Watson to make himself responsible for such hire, by executing with Phelps and Golett a promissory note or notes for the same. The case discloses that the slaves, in point of fact, were hired from the plaintiff by Phelps and Golett and delivered to them upon the faith of this paper, and afterwards, when the note was presented for the signature of Watson, he declined executing it. This was a breach of his undertaking, and we think he is responsible in this action for the damages.
It is further stated as a fact in the case, that at the time the hire *Page 10 
fell due, viz., on 1 January, 1857, Phelps and Golett were both insolvent and have so continued ever since; and upon this state of the case, it is clear that measure of damages is the amount of the sum agreed to be paid by Phelps and Golett for the hire, less the amount actually paid by the latter. This balance was the amount for which the recovery was effected, and we see no error in it.
The first objection to the recovery, raised by the defendant, (13)  is that a demand ought to have been made of Phelps and Golett before suit was brought. This, we think, untenable. Defendant violated his engagement and was in default when he refused to sign and thus secure the stipulated hire. The measure of the injury, arising from this default, was full and complete, when the hirers became insolvent and unable to pay within the period of credit. It was not necessary, either as a preliminary to the suit or as proof of the amount of damages, to show a demand and refusal.
The second objection is also untenable. No demand of defendant Watson was requisite. A demand or notice of claim is requisite where the party stands in a fiduciary relation to another and, in that capacity, has the money or property of the other, in some cases of public offices, and between cosureties, when the relation is changed by the payment of the debt by one; but no one of these relations, nor any similar one, subsists between the parties here. The defendant is bound to keep in mind his default, of which he had full cognizance, and has no right to complain that he has not been reminded of it.
But if a demand in such case were requisite, it seems to be fully established in this case by the proofs. The agent of the plaintiff called upon the defendant and informed him that the principals had not paid the debt, and he, Watson, would have it to do. This is all that is necessary to constitute a demand.
We do not think there is anything in the position assumed in the third objection. Watson was not a party to the note, and could not entitle himself to its possession as a matter of legal right by a satisfaction of it. A tender therefore was not obligatory, and, after the answer made by the defendant to the demand, would have been wholly impertinent and useless.
The proofs in the cause leave the fourth objection without any ground to rest on. The note was presented for the defendant's signature, and he refused to give it, for the specific reason that one of the (14)  principles had made a deed of trust. The objection is not that the application did not come from the proper source. He is willing to sign and does sign, and only takes the paper back and erases it when he heard that Phelps had made a deed. Under the circumstances, the principal obligors to the contract of hiring may *Page 11 
well be regarded as the agent of the others to get the note promised and hand it over to the obligee. At any rate, Watson, upon that occasion, recognized him as the agent, and it is not proper for him now to dispute it. He dealt with him as such.
The principles involved in the other two objections cannot be maintained. The right to the use of the slaves for a year was parted with by the plaintiff upon the faith of the defendant's promise, and this constituted a sufficient consideration for the promise; no other was necessary. The taking of the note afterwards in the condition in which it was did not waive the legal effect of the promise to sign it, especially as it was accepted with an express repudiation of any such inference. The plaintiff was informed by her agent that the defendant would be still bound, and thereupon and with that understanding she took the note. This amounts to no discharge of the defendant's liability. There is
PER CURIAM.                                          No error.